—In a child protective proceeding pursuant to Family Court Act article 10, the foster parents appeal from an order of the Family Court, Nassau County (Koenig, J.), dated June 24, 1996, which, in effect, denied a petition for an extension of placement and released the child to the custody of her mother. By order dated July 26, 1996, this Court, inter alia, stayed enforcement of the order pending hearing and determination of this appeal.
Ordered that the order is reversed, on the law, without costs or disbursements, and the matter is remitted to the Family Court, Nassau County, for a hearing before a different Judge in accordance herewith.
Pursuant to Family Court Act § 1055 (b) (ii) and (iii), the foster parents were entitled to notice and had the right to request a hearing and participate in this proceeding. Consequently, the Family Court erred when it refused to allow the foster parents to participate (see, Matter of Michael W., 120 AD2d 87).
Accordingly, we remit the matter for a hearing. In view of the foregoing, we have not considered the Law Guardian’s contention that additional forensics should have been ordered. We note that the Department of Social Services now requests that the matter be remitted for a forensic report on the mother to ensure that there have been no changes during the course of this appeal. All applications regarding forensic examinations should be made to the Family Court. Miller, J. P., Joy, Altman and Goldstein, JJ., concur.